              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:19-cv-00172-MR


PAULA ABSHER,                       )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )             ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Petition for

Attorney Fees under the Equal Access to Justice Act [Doc. 17].

      The Plaintiff seeks an award of attorney’s fees in the amount of

$6,500.00 in full satisfaction of any and all claims by the Plaintiff in this case

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

[Doc. 17]. The Defendant consents to such an award. [Id. at 1]. In light of

the Court’s prior remand of this matter, and in the absence of any contention

by the Commissioner that his position was substantially justified or that

special circumstances exist that would render an award of attorney’s fees

unjust, the Court concludes that the Plaintiff is entitled to an award of

attorney’s fees under the EAJA. The Court further concludes that, in light of



        Case 5:19-cv-00172-MR Document 18 Filed 02/18/21 Page 1 of 3
the Commissioner’s stipulation to the Plaintiff’s request [see Doc. 17 at 1],

the Plaintiff is entitled to reimbursement from the Treasury Judgment Fund

of the $400.00 in costs incurred as a result of filing this action.

      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 17-2]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Petition [Doc. 17] is hereby GRANTED, and the

            Plaintiff is hereby awarded attorney’s fees in the amount of Six

            Thousand Five Hundred Dollars ($6,500.00), which sum is in full

            satisfaction of any and all claims by the Plaintiff in this case

            pursuant to 28 U.S.C. § 2412(d);


                                        2



        Case 5:19-cv-00172-MR Document 18 Filed 02/18/21 Page 2 of 3
(2)     Within thirty (30) days of the entry of this Order, or some other

        time as determined by the Court upon good cause shown, the

        Commissioner shall inform Plaintiff’s counsel whether the

        Plaintiff owes a debt to the Government by which this fee award

        may be offset. Before any funds are disbursed to counsel, the

        Plaintiff’s counsel shall provide a valid fee assignment to the

        Defendant;

3)      The sum of Four Hundred Dollars ($400.00) in costs shall be

        reimbursed to the Plaintiff from the Treasury Judgment Fund

        upon certification thereof by the Office of the United States

        Attorney to the Department of Treasury.

(4)     In the event that past-due benefits are awarded on remand, the

        Plaintiff shall have sixty (60) days after being served with notice

        of the past-due benefits award to file for an award of fees

        pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(5)     No additional Petition pursuant to 28 U.S.C. § 2412(d) may be
                           Signed: February 18, 2021
        filed.

IT IS SO ORDERED.




                                     3



     Case 5:19-cv-00172-MR Document 18 Filed 02/18/21 Page 3 of 3
